ROBINSON, J.
COMMON CARRIERS
(130 R2) The fact that a controversy exists between a shipper and a common carrier does not justify such common carrier in refusing to serve such shipper.
PUBLIC UTILITIES COMMISSION
(480 P) The fact that such controversy arises out of a contract does not deprive the Public Utlities Commission of Ohio of jurisdiction to require service.
The Public Utilities Commission of Ohio has jurisdiction to require just and reasonable freight and passenger service from an interstate common carrier for intrastate business, so long as such requirement is not inconsistent with an order of the Interstate Commerce Commission, Section 1, Article 17, Interstate Commerce Act; and has jurisdiction over the construction or abandonment of spur, industrial, team, switching or side tracks, located wholly within the state, Article 22, same section.
Marshall, CJ., Day, Allen, Kinkade, Jones and Matthias, JJ., concur.